Case 2:19-cv-09039 Document 4-9 Filed 03/28/19 Page 1 of 4 PageID: 609




                       EXHIBIT 4
3/4/2019                 WRESTLEMANIA® Document
                 Case 2:19-cv-09039    GENERATES $175
                                                  4-9MILLION
                                                        FiledFOR NEW ORLEANS
                                                               03/28/19      – World
                                                                          Page  2 of Wrestling Entertainment
                                                                                       4 PageID:        610 Inc.




  WRESTLEMANIA® GENERATES $175 MILLION FOR NEW
  ORLEANS

  STAMFORD, Conn., November 12, 2018 – WWE® (NYSE: WWE) and Louisiana Governor John Bel Edwards
  announced today that WrestleMania 34 generated $175 million in economic impact for the greater New
  Orleans region this past April, according to a study conducted by the Enigma Research Corporation. This
  marks a signi cant increase from the $142 million generated for WrestleMania 30 in New Orleans and the
  seventh consecutive year that WrestleMania generated more than $100 million in economic impact for its
  host region.

  Over the past 12 years, WrestleMania has generated more than $1.2 billion in cumulative economic impact for
  the cities that have hosted the event. WrestleMania 34 also generated approximately $23.7 million in federal,
  state and local taxes.

  “Yet again, WWE delivered on its promise to offer a spectacular event in New Orleans and a boost to the local
  economy,” said Governor John Bel Edwards. “I would like to thank the WWE fans from around the world that
  descended on New Orleans for WrestleMania Week. We hope they enjoyed their visit, and more importantly,
  we hope to bring WrestleMania back to New Orleans in the future.”

  “We were thrilled to have been a cornerstone event as part of the city’s Tricentennial Celebration, and that
  WrestleMania’s triumphant return to New Orleans once again generated an incredible economic windfall for
  the city,” said John P. Saboor, WWE Executive Vice President of Special Events. “The success of our weeklong
  celebration would not have been possible without the tireless support of the State of Louisiana, the City of
  New Orleans and all of the public and private sector partners throughout the region. We now turn our
  attention to New York and New Jersey for what will be a historic WrestleMania Week celebration.”

  A record crowd of 78,133 fans from all 50 states and 67 countries attended WWE’s pop-culture extravaganza
  this past April, making it the highest-grossing entertainment event in the history of the Mercedes-Benz
  Superdome. Key highlights from the study include:

     $175 million in direct, indirect and induced impact derived from spending by visitors to New Orleans for
     WrestleMania 34.

     77% of fans that attended WrestleMania were from outside the New Orleans region and stayed an average
     of 3.9 nights.


https://corporate.wwe.com/news/company-news/2018/11-12-2018                                                        1/3
3/4/2019                  WRESTLEMANIA® Document
                  Case 2:19-cv-09039    GENERATES $175
                                                   4-9MILLION
                                                         FiledFOR NEW ORLEANS
                                                                03/28/19      – World
                                                                           Page  3 of Wrestling Entertainment
                                                                                        4 PageID:        611 Inc.
     $22 million was spent on hotels and accommodations within New Orleans.

     The economic impact derived from WrestleMania Week was equal to the creation of 1,583 full-time jobs for
     the area. 

     $9.9 million was spent by visitors to New Orleans at area restaurants.

  Next year, WrestleMania 35 will take place Sunday, April 7 live from MetLife Stadium in East Rutherford, NJ.
  Tickets will be available this Friday, November 16 at 10 AM ET through Ticketmaster. The event will be
  streamed live around the world on WWE Network.

  About Enigma Research Corporation

  Enigma Research Corporation is an international consulting rm which specializes in measuring the
  economic impact of special events. Enigma’s economists developed a customized model which converted
  expenditures into economic impact, employment supported and taxes generated as a result of the event.

  About WWE

  WWE, a publicly traded company (NYSE: WWE), is an integrated media organization and recognized leader in
  global entertainment. The Company consists of a portfolio of businesses that create and deliver original
  content 52 weeks a year to a global audience. WWE is committed to family friendly entertainment on its
  television programming, pay-per-view, digital media and publishing platforms. WWE’s TV-PG, family-friendly
  programming can be seen in more than 800 million homes worldwide in 25 languages. WWE Network, the
    rst-ever 24/7 over-the-top premium network that includes all live pay-per-views, scheduled programming
  and a massive video-on-demand library, is currently available in more than 180 countries. The Company is
  headquartered in Stamford, Conn., with of ces in New York, Los Angeles, London, Mexico City, Mumbai,
  Shanghai, Singapore, Dubai, Munich and Tokyo.

  Additional information on WWE (NYSE: WWE) can be found at wwe.com and corporate.wwe.com. For
  information on our global activities, go to http://www.wwe.com/worldwide/

  Media Contacts:
        Contacts:

  Adam Hopkins
  WWE
  203-352-8675
  Adam.Hopkins@wwecorp.com

  Investor Contact:

  Michael Weitz
  203-352-8642
  Michael.Weitz@wwecorp.com




https://corporate.wwe.com/news/company-news/2018/11-12-2018                                                         2/3
3/4/2019                 WRESTLEMANIA® Document
                 Case 2:19-cv-09039    GENERATES $175
                                                  4-9MILLION
                                                        FiledFOR NEW ORLEANS
                                                               03/28/19      – World
                                                                          Page  4 of Wrestling Entertainment
                                                                                       4 PageID:        612 Inc.
  Trademarks: All WWE programming, talent names, images, likenesses, slogans, wrestling moves, trademarks,
  logos and copyrights are the exclusive property of WWE and its subsidiaries. All other trademarks, logos and
  copyrights are the property of their respective owners.

  Forward-Looking Statements: This press release contains forward-looking statements pursuant to the safe
  harbor provisions of the Securities Litigation Reform Act of 1995, which are subject to various risks and
  uncertainties. These risks and uncertainties include, without limitation, risks relating to: WWE Network;
  major distribution agreements; our need to continue to develop creative and entertaining programs and
  events; the possibility of a decline in the popularity of our brand of sports entertainment; the continued
  importance of key performers and the services of Vincent K. McMahon; possible adverse changes in the
  regulatory atmosphere and related private sector initiatives; the highly competitive, rapidly changing and
  increasingly fragmented nature of the markets in which we operate and greater nancial resources or
  marketplace presence of many of our competitors; uncertainties associated with international markets; our
  dif culty or inability to promote and conduct our live events and/or other businesses if we do not comply
  with applicable regulations; our dependence on our intellectual property rights, our need to protect those
  rights, and the risks of our infringement of others’ intellectual property rights; the complexity of our rights
  agreements across distribution mechanisms and geographical areas; potential substantial liability in the
  event of accidents or injuries occurring during our physically demanding events including, without
  limitation, claims relating to CTE; large public events as well as travel to and from such events; our feature
    lm business, including anticipated release, marketing or involved talent for upcoming titles and productions;
  our expansion into new or complementary businesses and/or strategic investments; our computer systems
  and online operations; privacy norms and regulations; a possible decline in general economic conditions and
  disruption in nancial markets; our accounts receivable; our revolving credit facility; litigation; our potential
  failure to meet market expectations for our nancial performance, which could adversely affect our stock;
  Vincent K. McMahon exercises control over our affairs, and his interests may con ict with the holders of our
  Class A common stock; a substantial number of shares are eligible for sale by the McMahons and the sale, or
  the perception of possible sales, of those shares could lower our stock price; and the relatively small public
  “ oat” of our Class A common stock. In addition, our dividend is dependent on a number of factors, including,
  among other things, our liquidity and historical and projected cash ow, strategic plan (including alternative
  uses of capital), our nancial results and condition, contractual and legal restrictions on the payment of
  dividends (including under our revolving credit facility), general economic and competitive conditions and
  such other factors as our Board of Directors may consider relevant. Forward-looking statements made by the
  Company speak only as of the date made and are subject to change without any obligation on the part of the
  Company to update or revise them. Undue reliance should not be placed on these statements. For more
  information about risks and uncertainties associated with the Company’s business, please refer to the
  “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors”
  sections of the Company’s SEC lings, including, but not limited to, our annual report on Form 10-K and
  quarterly reports on Form 10-Q.



https://corporate.wwe.com/news/company-news/2018/11-12-2018                                                          3/3
